   Case 19-00368             Doc 64    Filed 03/19/21 Entered 03/19/21 10:20:23                Desc Main
                                          Document    Page 1 of 1
                                      United States Bankruptcy Court
                                          NORTHERN DISTRICT OF ILLINOIS
                                              219 S Dearborn
                                             Eastern DivisionStreet



                                                                                          3/19/2021
 Jeffrey P. Allsteadt, Bankruptcy Clerk                                          Date:
                                                          Adversary Case Number:           19A368
                                                                                           3HWHUVRQY6\QFKURQ\%DQNHWDO
 Thomas G. Bruton Clerk                                                    Case Name:
 United States District Court
                                                                            Appellant:    Ronald R. Peterson DV7UXVWHH
 Northern District of Illinois
                                                         District Court Case Number:      21 cv 1519
                                                                                          Jorge L. Alonso
                                                                 District Court Judge:
                                                         Notice of Appeal and Motion: 3/18/2021
                                                            for leave to Appeal Filed:

 Dear Sir:
 Pursuant to Bankruptcy Rule 8004, the following documents are being transmitted in connection with a
 Notice of Appeal and Motion for Leave to Appeal:

        ✔
        ‫܆‬        Notice of Appeal and Motion for Leave to Appeal

        ✔
        ‫܆‬        Civil Cover Sheet

        ✔
        ‫܆‬
                  Docket Sheet

        ✔
        ‫܆‬        Transmittal Letter

        ✔
        ‫܆‬
                   Judgement / Order being Appeal
         ‫܆‬       NOA Unpaid Fee Due
         ‫܆‬
                  In Forma Pauperis

If the Motion is Granted the following documents will be transmitted to District Court.

         ‫܆‬        Designation and Statement of Issues
         ‫܆‬        Record of Appeal/Docket Sheet
         ‫܆‬
                  Transcripts
         ‫܆‬       Transmittal Letter
         ‫܆‬
                  Notice of Appeal Unpaid Fee Due

    Additional Items Included:




     Rev: 02/2016bgb
                                                         By Deputy Clerk    Melissa Ross
